Citation Nr: 1619689	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-24 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1990 to April 1994, and from February 1999 to July 2006.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.

The Veteran testified at a June 2015 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's sleep apnea is etiologically related to or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for sleep apnea, to include as secondary to a service-connected disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).
Analysis

The Veteran seeks entitlement to service connection for sleep apnea, which he alleges is caused or aggravated by PTSD.  He is currently service-connected for PTSD.  See August 2012 Rating Decision.  He also currently has a diagnosis for sleep apnea.  See, e.g., October 2012 Doctor's Letter.

The most probative evidence in the claims file is an October 2012 doctor's letter.  The doctor concluded that it was as likely as not that the Veteran's service-connected PTSD contributed to or aggravated his sleep apnea.  According to the Veteran's testimony, he had no symptoms of sleep apnea prior to traumatic experiences in service that ultimately led to his diagnosis of PTSD.  The doctor noted medical literature reflecting an association between psychiatric disorders and sleep disturbances.  Specifically, the October 2010 edition of Chest Journal contained an article that found up to 70 percent of active duty service members with a diagnosis of PTSD were at risk for obstructive sleep apnea.  Further, the doctor referenced reviews of multiple studies that found disturbed sleep to not only be secondary to PTSD, but rather a core feature of PTSD.  The doctor did note that medical evidence was not conclusive on which disorder caused the other.  Ultimately, the doctor based his opinion on a review of the medical literature; the Veteran's report of no sleep apnea symptoms prior to the onset of PTSD symptoms; and the continuation of active sleep apnea even after successful treatment of PTSD.

The record also contains a February 2013 VA examination that indicates sleep apnea is less likely than not etiologically related to service.  The examiner provided the limited rationale that "medical literature does not establish a causal link between PTSD and sleep apnea." 

The Board finds the October 2012 doctor's letter to be more probative of the issue.  The private doctor included a discussion of specific medical literature, and was able to provide a more in-depth rationale to support the opinion that the Veteran's sleep apnea was as likely as not caused or aggravated by his service-connected PTSD.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (stating that most of the probative value of a medical opinion comes from its reasoning).

After considering the evidence of record, the Board finds that the Veteran's sleep apnea is as likely as not proximately due to or aggravated by a service-connected disorder.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to PTSD, is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


